PER CURIAM.
The trial court’s imposition of a separate sentence for appellant’s conviction of the crime of aggravated assault is hereby reversed on the authority of State v. Gibson, (Fla. case No. 61,325, opinion filed February 17, 1983) (8 FLW 76). Also see Jenrette v. State, 390 So.2d 781 (Fla. 3d DCA 1980). The order assessing attorney’s fees is also reversed without prejudice to the state’s right to seek the assessment of such fees after proper notice and hearing in accord with the holding in Bruton v. State, 418 So.2d 1250 (Fla. 4th DCA 1982).
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.